REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see PP. 6 - 7, filed 28 December 2021, with respect to the finding that claims 1 - 9 are subject to interpretation under 35 U.S.C. § 112(f) have been fully considered and are persuasive.  The finding that claims 1 - 9 are subject to interpretation under 35 U.S.C. § 112(f) has been withdrawn. 
Allowable Subject Matter
Claims 1 - 4, 6 - 9, are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 5, several of the features of this claim were known in the art as evidenced by Drysch et al (U.S. PG Pub. No. 2015/0227965), which discloses a position acquiring position information of a moving body (“vehicle”) at ¶¶ [0023], [0025], [0035]; acquiring information (using a “camera”) outside the moving body (“vehicle”) at ¶¶ [0023], [0025]; calculating people-gathering information indicating a gathering of people (e.g., “the number of people visible via the camera”) with reference to the position information of the moving body (“vehicle”) and the information (video from camera) outside the moving body at ¶¶ [0023]-[0024](“The information obtained from the vehicle information bus connection, or a possible accelerometer, GPS and the camera attached to the vehicle contribute to two categories: the number of viewers and viewing time of the signage”), [0027], [0031], [0036], [0046](“The number of potentially moving targets, in this case people walking around the billboard and vehicles, can be counted by applying algorithms to each frame of captured video”) and FIG. 6. The Drysch reference further discloses a vehicle being the moving body comprising the people-gathering analysis device at ¶ [0023]. But, the Drysch reference does not disclose a vehicle allocation schedule creation unit, creating a movement destination prediction of the moving body from the people-gathering information acquired from the people-gathering analysis device.

    PNG
    media_image1.png
    664
    444
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668